DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-6 and 8-10 are pending and the subject of this FINAL Office Action.  

Claim Rejection - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over SACHS (US 6596224), in view of EDERER (US 2021/0206055), in further view of TEKEN (US 20170348914), OKAMATO (US 20160257071) and KOROL (US 20200331208).
It would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar nozzle cleaning/flushing techniques to the nozzles of the prior art (e.g. slurry 3D printing) to similarly clean the nozzles with a reasonable expectation of success.  
As to claims 1 and 10, SACHS teaches to 3D printer with table/platform (Fig. 14), powder layer (Figs. 1-3, 9-12, 15-16, 19, col. 4), and a first head with nozzles for binder/light absorbing particles (col. 4), second head with nozzles for slurry of ceramic/colloidal/polymeric fluid/liquid/ink (cols. 4, 28-29), and control unit/module that controls heads with nozzles (Fig. 19, col. 2, ll. 23-27, col. 7, ll. 13-18, col. 18, ll. 56-57).  
SACHS does not explicitly teach flushing the heads/nozzles; or pressure chambers that communicate with nozzles, supply channel and circulation channel (claim 6).
	However, a skilled artisan would have been motivated to apply this familiar technique to the nozzles of SACHS in order to clean nozzles from contaminants.  For example, EDERER teaches to flush nozzles of liquid dispensers/heads (e.g. for binders in 3D printing) to clean nozzles from contaminants (paras. 0035, 0073, Fig. 7).  EDERER uses a pressure system to flush (para. 0062, Fig. 7).  The nozzle/head includes pressure chambers that communicate with nozzles, supply channel and circulation channel (Figs. 4, 7).  The Office presents EDERER as only one of a large number of references that teach to flush 3D print nozzles to clear clogs, remove contaminants, etc.  This concept is not novel or non-obvious because it was so familiar that a skilled artisan with common sense would have been motivated to apply nozzle/head flushing to automatically clear clogs, remove contaminants, etc. without user action, thus increasing efficiency.
	Thus, absent evidence of secondary results of flushing in the claimed process, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar nozzle flushing techniques to the nozzles of SACHS to achieve known results with a reasonable expectation of success.  
	SACHS in view of EDERER do not explicitly teach adjusting fluid/liquid nozzle flushing speed/rate, droplet size, etc. using changes to electrical currents such as frequency and voltage, or achieving the specified flow rates of claims 7-8.
	However, TEKEN, OKAMATO and KOROL demonstrate that electrical control of fluid nozzles in 3D printing was a well-known option to allow control of flushing speed/rate, droplet size, etc. using voltage, frequency, etc.  For example, TEKEN teaches “[t]he printing rate of each head depends on the number of nozzles, the type of nozzles and the applied voltage signal rate (frequency)” and “[s]uch printing heads are known to those skilled in the art of solid freeform fabrication” (para. 0067).  OKAMATO teaches “The control unit 70 that is described later can adjust the amount of the curable liquid per droplet to be discharged from the head unit 50 by controlling a voltage waveform that is applied to the piezoelectric element” (para. 0034); “Note that the control unit 70 may automatically select, from voltage waveforms to be applied to the head unit 50 in order to discharge chromatic ink, a voltage waveform for discharging clear ink corresponding to the voltage waveform and apply the selected voltage waveform without performing calculation based on binary numbers” (para. 0046).  KOROL teaches 
Selectively jetting the binding agent includes individually operating drop ejectors of the printhead using a plurality of voltage waveforms. The voltage waveforms individually include one or more of a non-ejecting pulse and an ejecting pulse. The non-ejecting pulse has a peak voltage of magnitude V1 and duration T1. The ejecting pulse has at least two sequential pulses including a positive pulse followed by a negative pulse. The positive pulse has a peak voltage of magnitude V2 and duration T2. V2 is more than three times V1. The negative pulse has a peak voltage of magnitude V3 and duration T3. V3 is more than three times V1

(para. 0011).  KOROL teaches how to optimize current based on desired fluid effect (Figs. 1-6).  In other words, a skilled artisan would have been familiar with common electrical nozzle dispensing techniques to control flow of fluid in nozzles, and optimized the fluid flow accordingly when applied to flushing operations to achieve known fluid flushing results (e.g. higher or lower velocity, size of droplet, etc.) based on the cleaning purpose.
	Thus, absent evidence of secondary results using electrical control of nozzles in the claimed process, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to substitute anatase TiO2 for ceramic in the ceramic slurry of SACHS to achieve known results with a reasonable expectation of success.  

	Claims 9 is rejected under 35 U.S.C. § 103 as being unpatentable over SACHS (US 6596224), in view of EDERER (US 2021/0206055), in further view of RIMAN (US20160297097).
	SACHS in view of EDERER teach the elements of claim 1 as explained above.
	SACHS in view of EDERER do not explicitly teach ceramic particle is anatase TiO2.
	However, anatase TiO2 was a known ceramic slurry option to yield denser 3D objects (RIMAN, Examples 3-4).  RIMAN is only one of a number of references that disclose anatase TiO2 as a known ceramic used in 3D printing.
	Thus, absent evidence of secondary results using anatase TiO2 in the claimed process, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to substitute anatase TiO2 for ceramic in the ceramic slurry of SACHS to achieve known results with a reasonable expectation of success.  
	Response to Arguments
	The Office is not convinced of error by Applicants’ arguments in the Reply 08/31/2022 because the amended language only explains intended uses of the shaping apparatus, not any particular structures of the shaping apparatus.  In other words, the intended uses fail to distinguish the shaping apparatus of the claims from the prior art.  Claim 1 is amended to recite “a circulation flow channel in which the liquid containing ceramic particles flows from the supply liquid chamber to the circulation liquid chamber” and “the control unit performs control so that when a flow rate of the liquid containing the ceramic particles that flows in the circulation channel per unit time is represented by q1 and a maximum flow rate of the liquid containing the ceramic particles ejected from the second nozzle per unit time is represented by q2, q2/q1 in between 0.05 and 20 to reduce a difference between a pressure applied to the liquid containing ceramic particles and atmospheric pressure.”  Applicants argue that 
	In contrast to the cited art, independent claim 1 is amended to incorporate dependent claim 7. The Office Action makes general statements regarding changing electrical currents to achieve particular flow rates (see Office Action, pp. 5-6). However, Teken, Okamato, and Korol do not disclose a circulation environment in which a liquid containing a ceramic powder is circulated through a printing head, such as described in the pending application. Furthermore, there is no discussion of using a particular flow rate to suppress “an increase in a pressure difference between the pressure applied to the liquid in the second nozzle and the outside air pressure” (para. [0029]). By so doing, “mixing of the powder in the second nozzle can be suppressed.”

(Reply, pg. 8).  However, first, a range of 0.05 to 20 is very large.  This encompass a very wide range of flow rate ratios.  The cited prior art provides motivation to optimize these flow rates well within the very large range claimed.
	Second, the language added to claim 1 is “‘recitation with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)).  Thus, the intended use of the apparatus does not distinguish the apparatus itself.
	Finally, Applicants fail to provide evidence that the claimed large range yield unexpected or critical results.  Accordingly, the holding in Aller is pertinent here:
[n]ormally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. Such ranges are termed ‘critical’ ranges, and the applicant has the burden of proving such criticality. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

In re Aller, 220 F.2d 454, at 456 (CCAP 1955) (emphases added) (citations omitted).  
	Thus, the rejections are maintained.

Potential Double Patenting
	The following applications and patents contain potentially conflicting claims depending on how the instant claims are amended: 16/916475; 17/381748; 17/381742; 17/443039; 17/324530.

Prior Art
	The following prior art teaches flushing nozzles in 3D printers: US20200331062; US 20200406558; US20180354192; US 20190030900; US 20160075085; US 20160288206; US 2021/0299953; US 20210170687; US 20200254691.
	The following prior art teaches anatase TiO2: US 20180036938; US 20140371364.
	The following prior art teaches ceramic slurries: WU ET AL: "Laser densification of alumina powder beds generated using aerosol assisted spray deposition", JOURNAL OF THE EUROPEAN CERAMIC SOCIETY, vol. 27, no. 16, 15 October 2007, pp.4727-4735, XP022282243.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743